Judge Haywood
These, orders, for keeping ferries, made by the County Court, are like grants of the King for the same purpose in the English law ; and the liberty granted by them, like those in tin* King’s grant, are forfeitable for abuser or non user: but there is no evidence set up of improper behaviour in the ferryman; of non user or abuser. The act of 1784, ch. 14, sec. i & 15, has ordered bonds to be given hy the ferryman, in a large penalty, for the faithful and punctual discharge of his duty; he is thereby liable for inattention in any special instances. By the same act, five pounds penalty is inflicted, for detaining any persons for want of hands, boats or attendance. With respect to ferries, the common law was, that no ferry should be erected so near another, hound by law to be provided with crafts, attendance. &c. as to draw away its profits. 3 Bl. Com. 219. 2 Roll. Ab. 140. it goes upon this principle, fha‘ such prohibition is for the public good ; as the best way of encouraging exp« usive undertakings, for the service of the public, is to secure to the undertaker the profits accruing. The principle of our act of Assembly is the same. 1787, ch. 16. sec. 1, inflicts a penally on those who transport passengeis across at public ferries, not being duly authorized. So does the *527act of 1764, ch. 3. sec. 4. They dew i> unreasonable, suffi !• ano h<-r to inteifere with the piofus of a íetry al-reuoy established, at u considerable expence perhaps to the owner. as such interference is discouraging te undertakings of that sor», and of course di*ad> antageons to the public. This being the principle of our law, 1 an* not for allowing another ferry to be established at or near the same piare — it might divide the profit* ,s>- as to render the ferry of no value to either.
Judge Stone
The act of Assembly empowers the County Court >o establish ferries where ncresscy — tlmy are th*' proper judges wiie.ee it is fit to “Stabli-h them — If they deem it proper to establish two ferries at th*- same place, they may do so. There are two ferries established at the same pi-ire, in several parts of tins Sbue — this proves the. power of the County Court to establish them. Sic adjournalur.
Note. — That ihe County Court does possess the power to establish inore than one ferry .st, or "ear ‘he same vd:» :c, Let ins'uof to huve en doubted in theC-use of Beard & Merrill v. Long, 2 Car, Law Repos 69, but it is tin re''fud, that the public faith pi- di-^-d ‘o th first t-e, ought no' to he viol it< d, untes-' »ho pitbli-s interest manifestly deuands the establishment of an additoTa. fen-y.